ACCEPTED
                                                                                              01-14-00467-cv
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         3/19/2015 3:53:47 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK




                                                                           FILED IN
                                                                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                    3/19/2015 3:53:47 PM
                                                                    CHRISTOPHER A. PRINE
                                                                            Clerk
BRIAN M. KELLER                                                                   PARTNER
1001 TEXAS AVE., 11TH FLOOR                                     TELEPHONE: (713) 222-6400
HOUSTON, TX 77002                                                FACSIMILE: (713) 222-7240
BRIAN@FKBLAWFIRM.COM                                                WWW.FKBLAWFIRM.COM


    _______________________________________________________


                                    March 19, 2015

E-File

Christopher A. Prine
Clerk of the 1st Court of Appeals
301 Fannin Street
Houston, Texas 77002

       Re:    No. 01-14-00467-CV; Houston Progressive Radiology Associates, PLLC,
              et al. v. Stephen B. Lee, et al.; First Court of Appeals

Dear Mr. Prine:

      Please note, Mark Ritchie will appear for oral argument in this matter
representing Stephen B. Lee, M.D., P.A., a Texas Professional Association, Dean Paul
Chauvin, Jr., M.D., P.A., a Texas Professional Association, and Michael Nguyen, M.D. on
Thursday, March 25th at 1:30 p.m.

       If you have any questions or concerns, please do not hesitate to contact my office.

                                                Very truly yours,

                                                /s/ Brian M. Keller

                                                Brian M. Keller